Citation Nr: 0534975	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  96-31 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for chronic diarrhea, 
due to undiagnosed illness.

3.	Entitlement to service connection for hypertension.

4.	Entitlement to service connection for a kidney disorder, 
including kidney stones, based on exposure to ionizing 
radiation.

5.	Entitlement to service connection for an enlarged 
prostate, based on exposure to ionizing radiation.

6.	Entitlement to service connection for a blood disorder, 
based on exposure to ionizing radiation.

7.	Entitlement to service connection for bronchitis, due to 
undiagnosed illness.

8.	Entitlement to service connection for fatigue, due to 
undiagnosed illness.

9.	Entitlement to an initial rating in excess of 20 percent 
for cervical radiculopathy of the right upper extremity 
(RUE).

10.	Entitlement to an initial rating in excess of 20 percent 
for cervical radiculopathy of the left upper extremity (LUE).

11.	Entitlement to an initial rating for cervical spondylosis 
in excess of 20 percent from April 24, 1992 to January 28, 
1996, and a rating in excess of 10 percent for cervical 
spondylosis since January 29, 1996.  

12.	Entitlement to an initial rating in excess of 10 percent 
for cervical headaches.

13.	Entitlement to a rating in excess of 10 percent for 
anxiety disorder.

14.	Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1981 to 
November 1981.  He also had a subsequent period of service in 
the Army National Guard, to include active duty in the 
Persian Gulf from November 1990 to September 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1995 and subsequent rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  

The veteran has testified at numerous hearings before RO 
personnel in connection with the matters on appeal, in 
February 1995, September 1996 and June 1997.        A 
transcript of each of these proceedings is of record.   

In the instant case, the veteran has appealed the initial 
ratings assigned for his service-connected cervical 
spondylosis, cervical headaches, and cervical radiculopathy 
affecting both upper extremities.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  

In November 2003, the Board remanded this case to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
to issue a letter informing the veteran of the Veterans 
Claims Assistance Act (VCAA) and its attendant duty to notify 
and assist provisions.  The AMC sent the letter in December 
2003.  Thereafter, in January 2005, the AMC issued a 
supplemental statement of the case (SSOC) continuing the 
denial of the claims for service connection for diarrhea due 
to undiagnosed illness, hypertension, and bronchitis due to 
undiagnosed illness, as well as the claims for a higher 
rating for cervical radiculopathy RUE, cervical radiculopathy 
LUE, cervical spondylosis, cervical headaches, and anxiety 
disorder.  The AMC then returned the case to the Board for 
further appellate review.

Unfortunately, the veteran's claims for service connection 
for chronic diarrhea (due to undiagnosed illness), and for 
higher initial ratings for cervical spondylosis and cervical 
radiculopathy of the right upper extremity, and cervical 
radiculopathy of the left upper extremity, must be further 
developed before being decided.  And the AMC has not yet 
readjudicated and issued a SSOC on the remaining claims on 
appeal for service connection for PTSD, a kidney disorder, an 
enlarged prostate, a blood disorder, and fatigue, as well as 
for entitlement to a TDIU, as was requested by the Board in 
its prior November 2003 remand.  Hence, these claims are 
again being REMANDED to the RO via the AMC in Washington, 
D.C., and are addressed further in the remand portion of the 
decision below.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.	The duty to provide the veteran with a comprehensive 
explanation of the evidence needed to substantiate his 
claims, as well as the obligation to assist in obtaining 
relevant evidence necessary for an equitable disposition of 
the claims, have been fulfilled in this instance with regard 
to the claims being decided -- the matters of service 
connection for hypertension and bronchitis due to undiagnosed 
illness, and a higher rating for cervical headaches and an 
anxiety disorder. 

2.	There is no competent medical evidence that establishes 
that the veteran's hypertension originated in service or is 
otherwise causally related to his military service.

3.	The veteran served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.

4.	The veteran's bronchitis is a known clinical disorder, and 
there is no competent evidence otherwise linking bronchitis 
to military service.

5.	Since the April 24, 1992 effective date of the grant of 
service connection, the veteran's cervical headaches have not 
been shown to involve characteristic prostrating attacks 
occurring on average once a month over the last several 
months.

6.	The veteran's anxiety disorder has resulted in no more 
than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  


CONCLUSIONS OF LAW

1.	The veteran's hypertension was not incurred or aggravated 
during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.307, 3.309 (2005).

2.	The veteran's bronchitis is neither the result the result 
of an undiagnosed illness in service, nor was it incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1113, 
1117, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.159, 3.303, 3.317 (2005).

3.	The criteria are not met for an initial rating in excess 
of 10 percent for cervical headaches.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, and 4.124a, Diagnostic Code 8100 
(2005).

4.	The criteria are not met for a rating in excess of 10 
percent for an anxiety disorder.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.126, and 4.130, Diagnostic Code 9400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005). 
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, the veteran has received an April 2002 
letter from the RO that informed him of the enactment of the 
VCAA, and its attendant duty to notify and assist, with 
regard to his pending claim for service connection for 
bronchitis, amongst other claims that the Board is not 
deciding at this juncture.  Thereafter, in accordance with 
the Board's directive on the prior October 2003, the AMC 
issued another VCAA notice letter that encompassed each of 
the claims that are presently under appellate consideration.  
Both the April 2002 and October 2003 correspondence notified 
the veteran as to the evidence needed to support his claims 
that was not on record at the time of the letter, 
the information and evidence VA would assist him in 
obtaining, and the information and evidence it was expected 
that he would provide.  Thus, the letter satisfied the first 
three notice requirements outlined in 38 C.F.R. § 3.159(b)(1) 
and Pelegrini II.  However, it did not include the specific 
language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the VCAA notice letters in question did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claims.  The April 2002 VCAA letter 
requested that the veteran inform the RO about any 
additional information or evidence that he wanted it to 
attempt to obtain on his behalf.  Additionally, the May 2003 
statement of the case (SOC) that concerned the matters of 
service connection for hypertension, and higher ratings for 
cervical headaches and anxiety disorder (amongst other 
claims), included a succinct explanation of the provisions 
of the VCAA, along with a request for the veteran to submit 
any additional to the RO within 60 days.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant. The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

With regard to the timing of the VCAA notices, the veteran 
has not received these letters in accordance with the 
specific requirements of Pelegrini II -- however, for the 
reasons set forth below, there is no resulting prejudicial 
effect upon the outcome of each of his claims.  As for the 
claims for service connection for bronchitis, and for higher 
ratings for cervical headaches and anxiety, the initial 
adjudication of these matters was completed prior to the 
enactment of the VCAA.  These rating actions consist of the 
December 1993 decision that granted service connection with 
an initial 10 percent rating for cervical headaches, and 
November 1995 decision that granted service connection with 
an initial 10 percent rating for anxiety disorder, and denied 
service connection for bronchitis.  So the RO could not have 
possibly complied with the prerequisites of Peligrini II as 
to when notification of the VCAA was received.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 
18 Vet. App. at 120.  

Moreover, in Pelegrini II, the Court clarified that in cases, 
as here, where the VCAA notices were not issued until after 
the initial adjudication in question, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2004) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right to as to injure an interest that the 
statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))
In this instance, the AMC has provided the veteran with a 
comprehensive VCAA notice letter, following the Board's 
October 2003 remand request for a more detailed notice.  And 
the veteran had ample opportunity to respond to the letter 
prior to the AMC's issuance of the January 2005 SSOC.  He has 
submitted a statement in response to the above correspondence 
which indicated that all relevant medical records were 
available at the Delaware and Philadelphia VA Medical Centers 
(VAMCs); the AMC has since obtained additional treatment 
reports from the identified facilities.  Also, the May 2003 
SOC that addressed three of the issues that are being decided 
included an extensive explanation of the application 
provisions of the VCAA.  So sufficient measures have been 
taken to properly inform the veteran of the provisions of the 
VCAA in regard to these three issues.  

For this same reason, notwithstanding that the December 2003 
VCAA letter was received after the March 2003 initial 
adjudication of the claim for service connection for 
hypertension, outside of the sequence of events required in 
Pelegrini II, a decision may be fairly rendered on this claim 
as well.     

Thus, the Board finds that, regardless of the timing of the 
VCAA notice letters in this case, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

The RO has also provided assistance in the development of the 
veteran's claims through obtaining his VA outpatient (OPT) 
records, and through arranging for him to undergo numerous VA 
examinations.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  He has submitted additional VA and private 
medical records, as well as personal statements.  He has also 
provided testimony at hearings before RO personnel dated in 
February 1995, September 1996 and June 1997. 
38 C.F.R. § 20.700(a).

The Board further notes that the RO thus far has obtained 
service medical records (SMRs) from the veteran's service in 
the National Guard from December 1981 up until the mid-1990s, 
but has not found records from his active military service 
from August 1981 to November 1981.  The record reflects that 
the RO has made numerous attempts to obtain these SMRs from 
the National Personnel Records Service (NPRC) -- most 
recently, in August 2002, the NPRC was able to provide some 
additional SMRs from the veteran's National Guard duty, but 
indicated that this constituted all available SMRs on file.  
Thus, it appears that all reasonable efforts to obtain 
complete SMRs have been appropriately taken.  In any event, 
the basis for each of the veteran's claims for service 
connection (the only issues being decided for which 
consideration of his SMRs would be relevant), is that these 
disorders are related to his service in the Persian Gulf in 
the early-1990s, and not his three-month period of active 
duty service a decade earlier.  Hence, the claims on appeal 
may be fairly adjudicated taking into consideration those 
SMRs that are currently of record.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).   
   
In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.

Service Connection

A.	Governing Law and Regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain conditions, such as cardiovascular disease (including 
hypertension), will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

During the pendency of this appeal, Congress revised the 
statute governing entitlement to compensation for undiagnosed 
illnesses for Persian Gulf War veterans, effective March 1, 
2002.  See the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001), 
later codified at 38 U.S.C.A. § 1117.  In the revised 
statute, the term "chronic disability" was updated to 
"qualifying chronic disability," and the definition was 
expanded to include (1) undiagnosed illness; (2) "medically 
unexplained chronic multi-symptom illness" that is denied by 
a cluster of signs or symptoms, such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome; and (3) any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  U.S.C.A. § 1117(a)(2).         

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (a)(1); 38 C.F.R. § 3.317(a)(2).  
The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).   

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).  

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

B.	Legal Analysis

1.	Bronchitis

The veteran's SMRs from his service in the Army National 
Guard, including the period during which he served on active 
duty in the Persian Gulf from November 1990 to September 
1991, are negative for any findings or complaints of 
bronchitis.  A November 1990 in-service treatment note 
reflects that the veteran presented with head congestion, and 
a local skin reaction at the site of a recent injection for a 
vaccination.  The assessment was a congested nose and throat, 
ruling out a reaction to the vaccination. 

On VA general medical examination in January 1992, the 
veteran had no abnormalities of the external nose.  No nasal 
discharges were noted.  There was no tenderness on pressure 
over the sinuses.  Examination of the mouth revealed the 
absence of ulcers or lesions.  There was no pharyngeal 
discharge.  

The report of a July 1992 examination for miscellaneous 
neurological disorders indicates that a head, eyes, ears, 
nose and throat examination was normocephalic and atraumatic.  
The oropharynx was clear.  No respiratory conditions were 
noted.  

A December 1993 letter from the RO with regard to the 
veteran's recent participation in a Persian Gulf Registry 
examination, notes that on examination he had complained of 
difficulty breathing through the nose and chest discomfort, 
amongst other symptoms.  Also noted was that a chest x-ray 
had been normal.

On general medical examination in February 1995, the 
veteran's lungs were clear to auscultation and percussion.  
The examiner rendered a diagnosis, inter alia, of a history 
of episodes of acute bronchitis.  

During a September 1996 hearing before RO personnel, the 
veteran testified that a recent pulmonary consultation with a 
private physician had indicated mild loss of respiratory flow 
rate, and some mild obstruction deficiency.  The veteran 
stated that he had recently undergone treatment for episodes 
of bronchitis.  

In the report of a November 1996 examination, primarily for 
claimed cystitis and bladder conditions, the veteran reported 
that he had experienced a maximum of 3 to 4 episodes of 
bronchitis per week since he returned from the Persian Gulf 
in 1991.  The examiner noted that a recent chest x-ray had 
been normal.  A physical examination of the lungs indicated 
that air entry was good to both bases, and expansion was 
normal.  Percussion and palpation was unremarkable.  
Ventricular fibrillation and rhythm were within normal 
limits.  Bronchial vesicular breath sound was heard 
throughout the entire lung field.  The lungs appeared to be 
clear for percussion and auscultation.  The examiner rendered 
a diagnosis, in pertinent part, of no evidence of bronchitis 
at that time.       

VA OPT records dated from April 1997 up until July 2000, 
reflect periodic symptoms and complaints of respiratory 
problems.  A March 1999 physician's report notes an 
assessment of bronchitis/pharyngitis.  

The report of a June 2002 general medical examination 
initially notes that the examiner had conducted a thorough 
review of the claims file.  Also noted was that the veteran 
reported that he had experienced pneumonia in 1991, and six 
to seven episodes of acute bronchitis in his life.  He stated 
that he had a chronic cough.  He did not report any history 
of tuberculosis.  An examination of the respiratory system 
showed that coughing, expectoration and shortness of breath 
were absent at rest.  Both sides of the chest expanded 
equally and appropriately with inspiration.  Breath sounds 
were normal.    

Additional VA OPT records dated from March 2003 to February 
2004, reflect continued reports from the veteran of episodes 
of intermittent bronchitis.

In view of the above findings, there is no basis for 
entitlement to service connection for bronchitis, to include 
as due to undiagnosed illness.  The Board initially notes 
that the record does not present a confirmed diagnosis of 
bronchitis at any point -- inasmuch as a February 1995 VA 
examiner indicated a history of episodes of acute bronchitis, 
but subsequent examiners and other VA medical providers noted 
the absence of evidence of bronchitis or other respiratory 
problems.  That notwithstanding, even assuming that a current 
assessment of bronchitis is warranted, this condition 
represents a known clinical diagnosis, and hence may not be 
considered a "qualifying chronic disability" for purposes 
of compensation under the undiagnosed illness statute for 
Persian Gulf War veterans.  Service connection for bronchitis 
therefore is not warranted as a result of undiagnosed 
illness, under the provisions of 38 C.F.R. § 3.317.

The medical evidence also does not indicate that service 
connection for bronchitis is warranted on a direct basis, 
other than as due to a claimed undiagnosed illness.  The 
veteran's SMRs are notably absent for any objective record of 
bronchitis.  A November 1990 outpatient report notes that he 
was evaluated for some nose and throat congestion, but the 
treating military physician did not diagnose any respiratory 
disorder.  As a result, these appear to have been transitory 
symptoms that soon resolved.  Also, as indicated above, the 
first record of possible bronchitis post-service is not dated 
until February 1995, and subsequent VA physicians in November 
1996 and June 2002 noted the lack of evidence of bronchitis 
or general respiratory problems, so there is clearly no 
continuity of symptomatology of bronchitis since service.  
There is likewise no opinion from any physician that relates 
any current respiratory disorder to military service.      

The Board has considered the veteran's assertions that his 
claimed bronchitis is causally related to service, inclusive 
of the statement that bronchitis is due to an undiagnosed 
illness.  However, as a layperson, he simply is not qualified 
to provide a competent medical opinion etiologically linking 
any current diagnosed bronchitis to his military service.  
See Grottveit v. Brown, 5 Vet. App. 91,93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

2.	Hypertension

SMRs do not specifically note the presence of hypertension or 
any cardiovascular conditions in service.  On examination in 
June 1989 prior to his deployment to the Persian Gulf, the 
veteran's blood pressure was noted as 120 (diastolic) over 70 
(systolic).  His blood pressure on examination following 
return from the Persian Gulf was 128 over 86.

The report of a January 1992 general medical examination 
reflects that the veteran's blood pressure was 120 over 80.  
Respirations were 18 per minute, and pulse was 80 beats per 
minute.  There was no indication of any cardiovascular 
problems.

In the report of a July 1992 examination for miscellaneous 
neurological disorders, it was noted that the veteran had a 
regular cardiovascular rate and rhythm, with positive S1 and 
S2.  

Also, a July 1992 examination of the spine similarly noted 
with regard to the cardiovascular system that upper and lower 
extremity pulses were normal.  S1 was normal, and S2 was 
normal with physiological splitting.  No heart murmurs, rubs, 
or gallops were noted.    

A December 1993 letter from the RO concerning the veteran's 
recent Persian Gulf Registry examination, reflects that on 
examination his blood pressure, pulse, temperature and 
respiration had been normal.

The report of a February 1995 general medical examination 
indicates that the veteran's blood pressure was 120 over 88.  

On VA examination in November 1996, primarily for claimed 
cystitis and bladder conditions, it was noted that blood 
pressure was 140 over 90, and pulse was 72.  The blood 
pressure readings were obtained three times, and each one of 
the readings showed similar numbers.  The maximum systolic 
was 146 and maximum diastolic was 94.  The diagnosis was, in 
pertinent part, borderline hypertension.     

VA OPT records from late-1996 up until July 2000 indicate 
ongoing treatment for hypertension.  A September 1998 report 
from the Wilmington VAMC notes an assessment of hypertension 
over the previous 5 years and that the veteran was being 
monitored for this condition.  A May 1999 report from the 
Wilmington VAMC indicates an assessment of hypertension which 
at that time had resolved.   
On a general medical examination in June 2002, the veteran 
reported that in 1991 his blood pressure was high, but that 
he stopped taking blood pressure medication in 2000 because 
of experiencing headaches and loss of appetite.  The veteran 
stated that at age 18, he had been diagnosed with 
pericarditis.  The diagnosis was hypertension by history with 
no treatment at that time, amongst other health conditions.  

Subsequent VA OPT records dated since March 2003, reflect an 
ongoing assessment of hypertension that was well-controlled 
through medication.    

The competent and probative medical evidence in this case 
does not support the veteran's claim for service connection 
for hypertension.  As shown above, SMRs are negative for any 
signs or symptoms of hypertension.  The first assessment of 
record of hypertension is the report of the November 1996 
examination, which reflects a diagnosis of borderline 
hypertension based upon blood pressure readings taken in 
connection with that examination.  Thus, there is no evidence 
that the veteran had hypertension or any other cardiovascular 
disorder within the time frame during which such condition is 
presumed to have been incurred in service (i.e., if 
manifested to a compensable degree within one-year after 
service).  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  So there is no basis for service 
connection for hypertension under the provisions governing 
presumptive service connection for chronic diseases.  

Moreover, the competent medical evidence also does not 
establish a medical relationship between current hypertension 
and military service on a direct basis.  See e.g., Hasty v. 
Brown, 13 Vet. App. 230 (1999).  See also Edenfield v. Brown,    
8 Vet. App. 384, 388 (1995); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this regard, those VA physicians who have 
diagnosed hypertension on examination of the veteran, on 
various instances since November 1996, have not commented on 
the etiology of this condition.  The VA outpatient and 
private medical reports of record similarly are limited to 
the current diagnosis and treatment of hypertension.  There 
is no objective evidence or physician's statement in the 
record otherwise suggesting a medical nexus between 
hypertension and service. 

Additionally, as the veteran is a layperson, his allegation 
that there is an etiological relationship between current 
hypertension and active military service, in and of itself, 
does not constitute competent evidence in support of the 
claim at issue.   See Espiritu, 2 Vet. App. at 494-95. 
 
Higher Rating

A.	Cervical Headaches

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

In the present case, the RO has evaluated the veteran's 
cervical headaches as         10 percent disabling since the 
effective date of the grant of service connection, under 38 
C.F.R. § 4.124a, Diagnostic Code (DC) 8199-8100, for an 
unspecified neurological disorder rated as analogous to 
migraine headaches.  See 38 C.F.R.       § 4.27 (providing 
for the evaluation of conditions unlisted in the VA rating 
schedule, by analogy to other listed disabilities).  Under DC 
8100, less frequent headache attacks are rated as 
noncompensable or 0 percent disabling.  Headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months are rated as 10 percent 
disabling.  Headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months are evaluated as 30 percent disabling.  Very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability shall be evaluated as 50 
percent disabling.  38 C.F.R. § 4.124a, DC 8100 (2005). 

The pertinent medical evidence of record includes the report 
of a January 1992 VA general medical examination, which notes 
that the complained of headaches, and reported that he had 
seen a neurologist.  With regard to the nervous system, the 
examiner noted that motor status, coordination and reflexes 
were normal.  Sensory function and equilibrium were also 
normal.  

On VA neurological examination in July 1992, the veteran 
reported that he was often unable to sleep at night and woke 
up in the middle of the night with headaches and 
restlessness.  Rest and sleep would relieve the headaches on 
occasion.  He was able however to perform his usual 
activities, although he was taking several days off work each 
week secondary to headaches.  Neurological evaluation 
revealed that the veteran was alert and oriented times three.  
There was no anomia, aphasia, or right left confusion.  
Cranial nerve visual fields were full.  Cerebellar 
examination revealed no dysmetria on finger-to-nose or heel-
to-shin.  The diagnosis was cervical spondylosis with bulging 
discs at C6-C7 and C4-C5, and cervical headaches.  

In a December 1993 rating decision, the RO granted service 
connection for cervical headaches, and assigned an initial 
evaluation of 10 percent, effective from         April 24, 
1992.  The veteran filed a timely appeal with respect to the 
initial rating for this disability.  

The report of a February 1995 examination, includes the 
findings of a VA neurologist who noted that the veteran 
complained of intermittent neck pain that traveled to the 
occipital area of the head.  It was objectively noted that 
there was a very slight tenderness of the cervical spine 
area.  There was no sensory deficit, and the veteran's 
reflexes were normal.  The diagnosis was occipital headaches 
due to cervical spondylosis.  The examiner indicated that 
there were no objective neurological findings on examination 
of the veteran, and that the present examination results were 
reflective of prior examinations including a recent MRI.    

In the report of a June 1998 examination of the spine, the 
veteran stated that he continued to experience headaches on a 
periodic basis.  The examiner rendered a diagnosis, inter 
alia, of headaches, which originated in the cervical spine 
and then traveled to the top of the head, to include the 
forehead.  

VA OPT treatment records include the report of an August 1998 
consultation with a staff neurologist at the Philadelphia 
VAMC, which notes that the veteran complained of worsening 
headaches, and stated that he wished to undergo a surgical 
procedure to alleviate this condition.  

The report of a June 2002 general medical examination, 
reflects the veteran's report of headaches starting in 1991 
that were located in the back of the neck and the head.  He 
stated that the pain was quite severe and was not relieved 
easily despite using several medications.  The veteran 
reported that he used over the counter pain medication which 
did not help, and that he had eventually found that 
prescription medication would allow him relief of the pain.  
He would take this medication and use it every six to eight 
hours as needed to relieve the pain.  He further stated that 
the headaches generally were at a pain level of between 6 and 
10, on a scale of 1 to 10 (with 10 representing the highest 
level of pain).  A neurological examination revealed some 
decrease in strength in the upper extremities, and reduced 
pain and touch sensation in the distal upper extremities.  
The examiner diagnosed, inter alia, motor compression at C5-
C6, although there was no specific diagnosis with regard to 
any problems involving headaches.  The physician further 
indicated that the veteran had been complaining of severe 
persistent headaches.  Also noted was that apart from the 
weakness of the upper extremities, which was symmetrical and 
related to cervical motor compression, no other neurological 
disabilities had been found.  

Subsequent VA OPT records dated from March 2003 to February 
2004, include the report of a September 2003 outpatient 
general medical evaluation at Wilmington VAMC which notes 
that at that time there was no indication of headaches or 
head trauma.  A February 2004 neurology consultation report 
reflects that the veteran complained of pain starting in the 
neck and radiating to his arms.  It was noted with regard to 
a central nervous system (CNS) evaluation that the veteran 
had a normal visual field and normal movement of the eyes, 
normal facial sensation and strength of facial muscles, and a 
normal accessory nerve.  The assessment was mild degenerative 
joint disease of the cervical spine.  

Taking into consideration the above medical findings, the 
Board finds that no higher rating for the veteran's cervical 
headaches than the current 10 percent evaluation is 
warranted, since the April 24, 1992 effective date of the 
grant of service connection.  The next higher available 
disability rating under DC 8100 of              30 percent 
necessitates evidence of headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  However, the medical evidence 
does not demonstrate that the veteran has indeed experienced 
headaches with this degree of severity and frequency during 
the time period under consideration.  Initially, the July 
1992 VA neurological examination report indicates that the 
veteran complained that he worked up at night at times due to 
headaches, and that rest and sleep would relieve the 
headaches on occasion.  He stated that he was otherwise able 
to perform his usual daily activities, and that he 
periodically took some days of from work due to headaches.  
There were no specific abnormalities noted on neurological 
evaluation.  The next source of pertinent history, a February 
1995 examination report, notes that the veteran suffered from 
occipital headaches, but does not elaborate on the extent of 
this condition.  There were no objective neurological 
findings on examination of the veteran.    

Subsequently, a June 1998 VA physician on examination of the 
spine observed that the veteran experienced cervical 
headaches on a periodic basis.  And a June 2002 examiner 
noted the veteran's complaints of headaches that caused him 
severe pain, which the veteran was able to alleviate through 
use of prescription medications as needed.  Other than 
weakness of the upper extremities that resulted from cervical 
motor compression, no other neurological disabilities were 
found.  Significantly, the veteran's VA OPT records since the 
April 1992 effective date of the grant of service connection, 
with the exception of a few sporadic instances, generally do 
not show extensive complaints of or treatment for headaches.   

In summary, the above findings do not at any point establish 
that the veteran has experienced prostrating attacks in 
connection with his cervical headaches, and thus he has not 
met the criteria for a 30 percent rating, assigned when such 
attacks have occurred with a frequency of once per month.  
Hence, there is no basis for an initial schedular rating in 
excess of 10 percent for the veteran's cervical headaches.  

B.	Anxiety Disorder

As previously mentioned, disability evaluations are 
determined by the application of a schedule of ratings that 
is based as far as practical on average impairment of earning 
capacity.  While not all cases will show all of the findings 
for a specific rating, especially in the more fully described 
grades of disabilities, the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.
Where, as with the veteran's claim for increase for an 
anxiety disorder, entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.     Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran's service-connected anxiety disorder is currently 
rated as 10 percent disabling, under 38 C.F.R. § 4.130, DC 
9400, for generalized anxiety disorder.  That disability is 
in turn evaluated under a General Rating for Mental 
Disorders.          See 38 C.F.R. § 4.130.   

Under this formula, a noncompensable evaluation is warranted 
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is demonstrative of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DC 9400 (2005).    

In a November 1995 rating decision, the RO granted service 
connection for an anxiety disorder, and assigned an initial 
10 percent evaluation, effective from May 17, 1994.

During a June 1997 hearing before RO personnel, the veteran's 
representative requested that the veteran be afforded VA 
examinations to assess the current severity of each of his 
service-connected disabilities.  The RO has since considered 
this request as an informal claim for a higher disability 
rating for his anxiety disorder.

VA OPT records include a May 1999 treatment notation from a 
psychiatrist at the Wilmington VAMC which indicates that the 
veteran had been followed at the mental health clinic for 
possible PTSD.  

On VA examination in June 2002 by a psychologist, in 
connection with the veteran's pending claim for service 
connection for PTSD, the veteran reported that he tended to 
feel anxious and was easily agitated.  He stated that he 
experienced episodes of anger and irritability at times.  He 
had engaged in numerous verbal fights but denied any physical 
altercations.  He further reported having an exaggerated 
startle response and an avoidance of violent television shows 
or movies.  The veteran stated that he used over-the-counter 
medication occasionally in order to sleep four to five hours 
per night, which also seemed to prevent morning headaches.  
He noted that his appetite was good, and denied any 
depression.  It was noted on mental status examination that 
the veteran was casually but appropriately dressed.  He was 
alert and oriented in all spheres.  His mood was anxious and 
his affect restricted.  His speech was clear and relevant.  
Eye contact was maintained.  Concentration and memory 
appeared intact.  There were no obsessions or phobias.  
Insight and judgment were considered almost fair.  There was 
no evidence of any delusional thinking and the veteran denied 
any hallucinations.  

The diagnosis was generalized anxiety disorder, chronic and 
mild in severity.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 65.  He further indicated that 
the veteran was anxious, and seemed to have tenuous impulse 
control and was easily involved in verbal altercations.  It 
appeared that it was the veteran's nerve paralysis that 
caused him to leave his previous job in 1998 rather than 
emotional problems.  He did have various social 
relationships, and was a member of veterans' organizations 
and other organizations.  He denied experiencing any 
depression.  The examiner concluded that the veteran appeared 
to be anxious, and that it was hard for him to relax or sleep 
well.  The physician further stated that the veteran denied 
going for any treatment for his anxiety disorder, and that 
otherwise his appearance was adequate and he was future 
oriented.    

The report of a July 2002 VA social and industrial survey 
conducted by a social worker, notes that the veteran 
complained of exaggerated startle response and of episodes of 
anger.  It was noted objectively that the veteran's 
psychiatric history was positive for some anxiety and 
neurosis.  He was oriented times three.  His affect was 
somewhat angry.  The veteran's speech was organized, audible 
and very attentive.  His memory appeared to be intact.  His 
social judgment and insight appeared to be fair.  The social 
worker indicated as his assessment that the veteran did not 
meet all of the criteria for PTSD, and that he did exhibit 
anxiety and anger, which may have been his major problem.  
Also noted was that the veteran's employment history 
indicated that he had been employed as he wished, and that 
his social history did not show major social impairment.   

The evidence of record that concerns the severity of the 
veteran's service-connected anxiety disorder is consistent 
with no higher than the presently assigned 10 percent rating.  
The medical evidence available for evaluating his condition 
during the time frame under consideration, following the June 
1997 claim for increase, consists of the reports of a June 
2002 VA examination by a psychologist, and July 2002 social 
and industrial survey, discussed in further detail below.  

In the June 2002 examination report, it was noted that the 
veteran tended to be anxious and agitated at times, and was 
easily involved in verbal altercations.  The examiner noted 
that it was hard for him to relax or to sleep well.  However, 
the veteran denied depression.  There were no apparent 
deficits in speech, concentration, and memory.  The diagnosis 
was generalized anxiety disorder, chronic and mild in 
severity, and the examiner observed that the veteran had 
strong social relationships and appeared future-oriented.  
Recent unemployment was attributed to physical rather than 
any emotional problems.  Thereafter, the July 2002 VA social 
worker evaluating the veteran noted a history of some anxiety 
and neurosis, but observed that the veteran's speech was 
organized and attentive, memory appeared intact, and judgment 
and insight were fair.  He further indicated that the veteran 
had been employed as he wished, and his social history did 
not show major impairment.

The remaining medical evidence, consisting the VA OPT records 
both prior to and since these evaluations, generally does not 
contain findings significant for rating the veteran's 
psychiatric disorder, other than noting that he was being 
following for possible PTSD.

The severity of the veteran's service-connected anxiety 
disorder as shown above, more nearly approximates the rating 
criteria for a 10 percent evaluation, inasmuch as this 
disability involves symptomatology of a mild degree.  In 
particular, although the veteran has been shown to experience 
anxiety and some irritability, the June 2002 examiner has 
characterized his anxiety disorder overall as mild in nature.  
And he has also assigned a GAF score of 65, which is 
consistent with mild psychiatric impairment -- i.e., a GAF 
score of 61 to 70 indicates that the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

Additionally, the veteran generally has not been shown to 
have the level of occupational and social impairment 
consistent with a 30 percent rating, in that he has not 
demonstrated such symptoms as:  depressed mood, 
suspiciousness, panic attacks, or mild memory loss.  The only 
symptom denoted under the criteria for a 30 percent that is 
clearly shown in this case is anxiety, and as discussed 
above, this has been described as mild in severity.  The 
veteran has also reported some loss of sleep which appears to 
be on an occasional basis, and manageable to through 
medication, and as a result there is no indication of chronic 
sleep impairment, another symptom noted under the criteria 
for a 30 percent rating.  The Board further notes that 
neither of the above 2002 examination reports reflect any 
specific complaints or identifiable instances of occupational 
or social impairment, and that the veteran continues to have 
significant social relationships and to be active in 
community organizations.    

Accordingly, a rating higher than the presently assigned 10 
percent evaluation for the veteran's anxiety disorder is not 
warranted under the provisions of VA's rating schedule.   

C.	Extraschedular Consideration

The veteran also has not been shown to warrant consideration 
for an extra-schedular evaluation for either his service-
connected cervical headaches or anxiety disorder, under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, 
neither disability has been shown to have caused marked 
interference with his employment, meaning above and beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  As pertaining to the veteran's anxiety disorder, 
the June 2002 VA examiner has determined that his nerve 
paralysis was what that caused him to leave his previous job 
in 1998 rather than emotional problems.  Nor is there any 
indication that the veteran has had frequent hospitalization 
as the result of either of the above service-connected 
disabilities.  In the absence of evidence of these factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R.              § 
3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Conclusion

In summary, the Board concludes that the claims for service 
connection for hypertension and bronchitis due to undiagnosed 
illness, as well as claims for increase for cervical 
headaches and an anxiety disorder, must be denied.  And as 
regarding the veteran's service-connected cervical headaches, 
since the symptoms of this condition have not substantially 
changed in a manner that would warrant a higher evaluation 
since the effective date of the grant of service connection, 
the veteran also cannot receive a "staged rating" under 
Fenderson.  The preponderance of the evidence is against each 
of the veteran's claims, so the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

ORDER

Service connection for hypertension is denied.

Service connection for bronchitis, due to undiagnosed 
illness, is denied.

An initial rating in excess of 10 percent for cervical 
headaches is denied.

A rating in excess of 10 percent for anxiety disorder is 
denied.


REMAND

The Board finds that additional development of the evidence 
is needed with respect to the veteran's claims for service 
connection for chronic diarrhea due to undiagnosed illness, 
and for higher initial ratings for cervical radiculopathy of 
both upper extremities and for cervical spondylosis. 

Regarding the claim for service connection for chronic 
diarrhea, further examination and medical opinion is needed 
to address the underlying pathology and extent of this 
condition, including whether it is a manifestation of an 
undiagnosed illness related to service in the Persian Gulf.  
The veteran's SMRs are negative for the claimed condition, 
and VA treatment records dated in April 1995 provide the 
first indication of record of chronic diarrhea.  The report 
of a July 1999 gastrointestinal examination notes that a 
colon biopsy had shown mild subepithelial acute inflammation, 
including eosinophils, which was consistent with self-limited 
colitis.  The examiner provided an impression of functional 
chronic diarrhea, and stated that no etiology could be 
detected to explain the veteran's symptoms from the above 
workup.  He explained that the biopsy results did not carry 
much significance, and also that the veteran's past 
Campylobacter bacterial infection did not seem to be the 
cause.  The report of a June 2002 general medical examination 
notes complaints of further gastrointestinal problems, but 
reflects no additional medical findings other than those 
previously noted on examination in July 1999. 

These findings do not adequately resolve whether the 
veteran's claimed chronic diarrhea may be the symptom of a 
clinically identifiable disorder, or in the alternative may 
actually represent an undiagnosed illness.  The July 1999 
biopsy that was consistent with self-limited colitis 
initially suggests an identifiable diagnosis, but the 
physician then examining the veteran did not believe that the 
biopsy results were significant, and his eventual diagnosis 
was functional chronic diarrhea.  Accordingly, the veteran 
should undergo another examination to determine the precise 
nature and extent of the claimed condition, to include 
consideration of whether it constitutes an undiagnosed 
illness.  If a clinical diagnosis of a known illness is 
appropriate, the examiner should indicated whether this 
disability is otherwise medically related to the veteran's 
active military service.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim). 

Pertinent to the claims for a higher initial ratings for 
cervical radiculopathy of the right and left upper 
extremities, the RO has assigned a 20 percent initial 
evaluation for each upper extremity pursuant to DC 8599-8513, 
for an unspecified disease of the peripheral nerves rated by 
analogy to mild incomplete paralysis of all radicular nerve 
groups.  As an initial matter, there is no indication that 
the veteran has actual paralysis of the nerves to the upper 
extremities.  A higher evaluation nonetheless remains 
available under the applicable rating criteria, based upon 
whether his nerve dysfunction is shown to involve neuralgia 
or neuritis, and if so, the severity of this condition.  
Under 38 C.F.R. § 4.124, neuralgia may be assigned a maximum 
rating equivalent to moderate incomplete paralysis (with the 
exception of an maximum equal to complete paralysis, for tic 
douloureux or trifacial neuralgia), in this case, for nerve 
dysfunction of all radicular groups, a 40 percent rating for 
a major extremity and 30 percent rating for a minor 
extremity.  See DCs 8513, and 8712.  And under 38 C.F.R. § 
4.123, neuritis with organic manifestations may warrant a 
maximum rating equivalent to severe incomplete paralysis, 
here, a 70 percent rating for a major extremity and 60 
percent for a minor extremity.  See DCs 8513, 8612.    

The pertinent medical evidence includes a June 1998 
examination report that reflects a diagnosis, in part, of 
symptomatic discogenic cervical spondylosis with symptom 
radiation/radiculopathy to both upper extremities, and 
bilateral thoracic outlet syndrome based upon subjective 
symptomatology affecting not the brachial artery but the 
brachial plexus.  The June 2002 VA examiner also commented 
that the veteran continued to have weakness of the upper 
extremities, which was symmetrical and related to cervical 
motor compression at the C6 and C7 levels.  Further VA 
examination is warranted to obtain findings that are 
responsive to the above rating criteria, including an opinion 
regarding the radiculopathy involving both the RUE and LUE, 
as to whether each condition is best characterized as 
neuralgia or neuritis, and an assessment as to its overall 
severity.  See 38 U.S.C.A. § 5103A(d).

Furthermore, as for the claim for a higher initial rating for 
cervical spondylosis, more complete findings are needed in 
evaluating this disability on the basis of limitation of 
motion, to particularly include consideration of functional 
loss due to pain and/or other factors.  It is noted at the 
outset that effective September 26, 2003, VA revised the 
section of the rating schedule that addresses disabilities of 
the spine.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003), 
codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243.  Where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See VAOPGCPREC 7- 2003 (Nov. 
19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000) (revised regulations 
do not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date).  Thus, for any date prior to 
September 26, 2003, VA adjudicators cannot apply the revised 
regulations, only the former criteria.  Here, the veteran has 
received notice of the revised rating criteria for 
disabilities of the spine through the RO's issuance of the 
December 2004 SSOC, and the most recent VA examination in 
June 2002 provides clinical findings responsive to the 
revised as well as former criteria (i.e., involving the 
extent of any limitation of motion in the cervical spine).    

However, the examiner still did not address whether the 
veteran had any additional limitation of motion as the result 
of functional loss, notwithstanding his complaint on 
examination of severe pain and discomfort affecting the neck 
and shoulder regions.  In this regard, when determining the 
severity of musculoskeletal disabilities such as the one at 
issue, VA is required to consider the extent of additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, including as due to pain, 
weakness, incoordination, and fatigability, particularly 
during times when his symptoms "flare up," such as during 
prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing          38 C.F.R. §§ 4.40, 4.45, 4.59.  So a 
more comprehensive examination of the veteran's cervical 
spondylosis by an orthopedist is warranted to obtain these 
findings concerning functional loss.  Also, such examination 
would provide more contemporaneous findings regarding his 
service-connected upper back disability, since the most 
recent assessment of such is dated over three years ago.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, the Board notes that in its prior remand in October 
2003, it requested that the AMC issue to the veteran a 
comprehensive VCAA notice letter pertaining to each of his 
claims under appellate consideration, and then readjudicate 
these matters in light of any additional evidence received.  
But the AMC has not readjudicated some of these claims -- 
specifically, the veteran's claims for service connection for 
PTSD, for fatigue as due to undiagnosed illness, and for a 
kidney disorder, an enlarged prostate and a blood disorder 
(each claimed as based upon exposure to ionizing radiation), 
as well as entitlement to a TDIU.  In particular, the AMC has 
not provided the veteran with another SSOC as to these 
matters explaining what medical evidence would be necessary 
to support these claims; rather, the January 2005 SSOC that 
was issued only incorporates the eight issues that the Board 
in the present action has reviewed on the merits.  The AMC 
thus has not complied with the Board's request in October 
2003 for a readjudication of all issues in appellate status, 
so on remand the RO must readjudicate the remaining issues 
for consideration and issue a comprehensive SSOC.  Stegall v. 
West, 11 Vet. App. 268 (1998) (the Board must ensure 
compliance with its remand directives, as a matter of law).  
Such actions would thereby provide the veteran with proper 
notice of the disposition of these claims through issuance of 
an SSOC, and afford him the opportunity to timely respond 
with any additional relevant evidence or information 
regarding the claims.  See 38 C.F.R. §§ 19.9, 19.31, and 
19.37 (2005).

Accordingly, this case are REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all additional outpatient 
records from the Philadelphia and 
Wilmington VAMCs dated since February 
2004, and associate these records with 
the claims folder.  

2.	Schedule the veteran for appropriate 
VA medical examinations for his claimed 
chronic diarrhea, and to assess the 
severity of his service-connected 
cervical spondylosis, and cervical 
radiculopathy of the right and left 
upper extremities.     

With respect to the gastrointestinal 
examiner, a comprehensive examination 
should be conducted to determine the 
nature and extent of any current 
impairment attributable to chronic 
diarrhea.  All clinical findings should 
be reported in detail, and all tests 
and studies deemed necessary by the 
examiner should be performed.  The 
examiner is requested to provide an 
opinion as to whether it is as at least 
as likely as not (i.e., 50 percent or 
greater probability) that any current 
disability manifested by chronic 
diarrhea constitutes a qualifying 
chronic disability (i.e., undiagnosed 
illness) attributable to the veteran's 
service in the Persian Gulf War.  If it 
is determined that the veteran's 
chronic diarrhea is otherwise 
correlated to a known clinical 
diagnosis, the examiner should indicate 
whether the diagnosed disability is at 
least as likely as not related to 
military service.   

With respect to the orthopedic 
examiner, all necessary testing should 
be done, to include specifically range 
of motion studies (measured in degrees, 
with normal range of motion specified).  
The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.
This includes instances when these 
symptoms "flare- up" or when the 
cervical spine is subject to repetitive 
motion over a period of time.  And this 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.

With regard to the neurological 
examiner, all clinical findings should 
be reported in detail, and all tests 
and studies deemed necessary by the 
examiner should be performed.  The 
examiner should identify all 
neurological symptoms associated with 
the veteran's service-connected 
radiculopathy of the right and left 
upper extremities, as well as the 
frequency or extent of these symptoms.  
The examiner should then provide an 
opinion -- for the veteran's 
neurological disabilities involving the 
RUE and LUE, respectively -- as to 
whether each condition is best 
characterized as neuralgia, or 
neuritis.  If neuritis represents the 
most appropriate characterization, the 
examiner should indicate whether the 
condition involves organic changes 
(i.e., involving loss of reflexes, 
muscle atrophy, sensory disturbances).  
He or she should also offer an 
assessment as to the overall severity 
of the veteran's radiculopathy 
affecting the RUE, as well as the LUE.     

To facilitate responding to these 
questions posed, the claims folder and 
a copy of this remand must be made 
available for each examiner's review of 
the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this remand be 
answered so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

3.	Review the claims file.  If any 
development is incomplete, including if 
any examination reports do not contain 
sufficient information to respond to 
the questions posed, take corrective 
action before readjudication.  38 
C.F.R. §4.2 (2005); Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Then readjudicate the claims of 
service connection for chronic 
diarrhea, due to undiagnosed illness; 
an initial rating in excess of 20 
percent for cervical radiculopathy of 
the RUE; an initial rating in excess of 
20 percent for cervical radiculopathy 
of the LUE; and an initial rating for 
cervical spondylosis in excess of 20 
percent from April 24, 1992 to January 
28, 1996, and a rating in excess of 10 
percent for this disability since 
January 29, 1996.  This includes in 
regard to the claims for higher initial 
ratings for cervical radiculopathy 
involving both upper extremities, 
consideration of DC 8612 neuritis 
affecting all radicular groups, and DC 
8712 for neuralgia involving the same.  
If benefits are not granted to his 
satisfaction, prepare an SSOC and send 
it to him and his representative.  Give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

5.	Provide the veteran with an 
appropriate SSOC that addresses the 
remaining claims under appellate 
consideration -- the matters of service 
connection for PTSD; service connection 
for fatigue as due to undiagnosed 
illness; service connection for a 
kidney disorder, an enlarged prostate 
and a blood disorder, each claimed as 
based upon exposure to ionizing 
radiation; and entitlement to a TDIU -- 
taking into consideration any 
additional evidence received since the 
Board's October 2003 remand.  Give the 
veteran and his representative time to 
provide evidence and argument in 
response to the SSOC before returning 
the case to the Board, if these claims 
are not granted to his satisfaction.

The veteran has the right to submit additional evidence and 
argument on the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


